Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Claim Rejections - 35 USC § 112
Claims 1, 3-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “the fatty acid zinc (C) has 12 to 24 carbon atoms”. It is unclear whether the carbon count is referring solely to the fatty acid used, the balanced zinc salt equation, or to the actual zinc complex observed. For instance, in the case of zinc stearate, zinc stearate 1) typically adopts a complex of the structure:
    PNG
    media_image1.png
    171
    259
    media_image1.png
    Greyscale
which has 144 carbons, 2) can be expressed as the balanced equation of Zn(C18H35O2)2, in which case it has 36 carbons, or 3) is a complex of fatty acids that each have 18 carbons. Therefore, the scope of the claim is unclear. 
Within Applicant’s remarks received 8/22/2022, Applicant urges the above limitation is made to render the claims commensurate in scope with the examples of the specification and makes repeated reference to zinc stearate. Accordingly, the limitation is construed as requiring that the fatty acid within the zinc salt to possess 12 to 24 carbon atoms in the interest of compact prosecution (since stearic acid as 18 carbons).  
Claim Rejections - 35 USC § 103
Claims 1, 3-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US 2011/0313069 A1) in view of Suh (U.S. Pat. No. 5,489,407).
Regarding Claims 1, 3, and 10, Onishi teaches flame retardant foamable styrene resin compositions (Abstract) and describes Examples within Table 1 comprising styrene-based resin (“A1”), tetrabromobisphenol A-bis(2,3-dibromo-2-methylpropylether) (“(b)-1”), bromine-containing flame retardants other than B1 (“(a)-1” through “(a)-3”), heat stabilizer (“C”), and foaming agent (“F”) (Table 1; ¶ 31-47). Onishi teaches an embodiment in Example 1 where 0.6 pbw of tetrabromobisphenol A-bis(2,3-dibromo-2-methylpropylether) is used relative to 2.4 pbw of other brominated flame retardant and 100 pbw of polystyrene (Table 1), equivalent to a 20/80 ratio of (B1) to (B2) and 3.0 pbw of (B1)+(B2) relative to 100 pbw polystyrene. Onishi teaches the heat stabilizer can be phosphite heat stabilizer (¶ 19). Onishi teaches other additives can be used (¶ 29), but differs from the subject matter claimed in that fatty acid zinc is not described.
Suh is also directed toward polystyrene foams (Abstract; Examples) and teaches it was known in the art that zinc stearate serves as an enlarging agent that increases average cell size while retaining physical and thermal stability characteristics (Col. 1, Lines 40-47; Col. 4, Lines 1-34). It would have been obvious to one of ordinary skill in the art to incorporate zinc stearate into the foaming compositions of Onishi because doing so would increase average cell size while retaining physical and thermal stability characteristics as taught by Suh. Zinc stearate has fatty acids with 18 carbon atoms. 
Onishi teaches 0.01-0.5 pbw of heat stabilizer with respect to 100 pbw polystyrene resin (¶ 22) and Suh teaches about 0.05-5.0 pbw of enlarging agent with respect to 100 pbw polystyrene resin (Col. 4, Lines 9-13). Taken together, the combination of references is suggestive of 0.2-1000 pbw heat stabilizer relative to 100 pbw enlarging agent. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the prior art suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the prior art. See MPEP 2123.
Regarding Claim 4, Onishi teaches an embodiment in Example 1 whereby 0.6 pbw of B1 flame retardant is used relative to 100 pbw polystyrene resin (Table 1) and Suh teaches about 0.05-5.0 pbw of enlarging agent with respect to 100 pbw polystyrene resin (Col. 4, Lines 9-13). Taken together, the combination of references is suggestive of 8.3-833 pbw enlarging argent relative to 100 pbw B1 flame retardant for Example 1. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the prior art suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the prior art. See MPEP 2123.
Regarding Claim 5, Onishi teaches an embodiment in Example 1 whereby 2.4 pbw of other brominated flame retardant is used relative to 100 pbw polystyrene resin (Table 1) and Suh teaches about 0.05-5.0 pbw of enlarging agent with respect to 100 pbw polystyrene resin (Col. 4, Lines 9-13). Taken together, the combination of references is suggestive of 2.1-208 pbw enlarging argent relative to 100 pbw B1 flame retardant for Example 1. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the prior art suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the prior art. See MPEP 2123.
Regarding Claim 6, Onishi teaches several of the flame retardants claimed, such as tetrabromobisphenol A-bis(2,3-dibromo-propyl ether) (¶ 35-41, 14). 
Regarding Claims 7 and 8, Onishi teaches extrusion foaming and articles obtained via extrusion foaming (¶ 25). 
Claims 1, 3-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kutsumizu (JP2016-130280A) in view of Kurihara (JP2007-277294A). As the cited JP publications are in a non-English language, machine-translated versions of the publications will be cited to.
Regarding Claims 1, 3, and 10, Kutsumizu teaches styrene-based resin compositions (¶ 1-2) and describes an embodiment in Example A comprising 100 pbw styrene-based resin, 1.2 pbw tetrabromobisphenol A-bis(2,3-dibromo-2-methylpropyl ether) (“SR-130”), 1.8 pbw other bromine flame retardant (“SR-720”), 0.2 pbw phosphite heat stabilizer, blowing agent, and 0.1 pbw calcium stearate (¶ 115-116 and 93-101; Table 1), equivalent to 40/60 (B1) to (B2) and a phosphite stabilizer to metal fatty acid ratio of 200 pbw phosphite per 100 pbw metal fatty acid. The total quantity of (B1) and (B2) is 3 pbw. The embodiment of Kutsumizu differs from the subject matter claimed in that zinc fatty acid is not described.
Kutsumizu teaches calcium stearate is used as processing aid (¶ 80). Kurihara is also directed toward foamed styrene resin compositions (¶ 1-2). Kurihara teaches both calcium stearate and zinc stearate were known processing aids (¶ 47). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute calcium stearate with zinc stearate and thereby predictably afford workable polystyrene resin compositions for foaming as taught by Kurihara. Zinc stearate has fatty acids with 18 carbon atoms. 
Regarding Claim 4, Kutsumizu teaches Example A possesses 1.2 pbw of tetrabromobisphenol A-bis(2,3-dibromo-2-methylpropyl ether) relative to 0.1 pbw of stearate (Table 1; ¶ 115), equivalent to a ratio of 8.3 pbw stearate relative to 100 pbw tetrabromobisphenol A-bis(2,3-dibromo-2-methylpropyl ether). 
Regarding Claim 5, Kutsumizu teaches Example A possesses 1.8 pbw of other flame retardant relative to 0.1 pbw of stearate (Table 1; ¶ 115), equivalent to a ratio of 5.6 pbw stearate relative to 100 pbw other flame retardant. Accordingly, the particular embodiment differs from the subject matter claimed by the amount of other flame retardant present. Kutsumizu teaches when mixtures of flame retardants are used, the mixture comprises 30-70 wt% of tetrabromobisphenol A-bis(2,3-dibromo-2-methylpropyl ether) relative to 100 wt% of mixed flame retardant (¶ 32), equivalent to an other flame retardant content of 0-70 wt%. Kutsumizu teaches 0.5-5 pbw of tetrabromobisphenol A-bis(2,3-dibromo-2-methylpropyl ether) relative to 100 pbw of styrene resin is used (¶ 30). Accordingly, Kutsumizu is seen to suggest overlapping ranges. For instance, 3 pbw of tetrabromobisphenol A-bis(2,3-dibromo-2-methylpropyl ether) and 4.3 pbw of other flame retardant would give 0.1 / 4.3 = 2.3 pbw stearate / 100 pbw other flame retardant. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kutsumizu suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kutsumizu. See MPEP 2123.
Regarding Claim 6, Kutsumizu teaches examples using tetrabromobisphenol A-bis(2,3-dibromo-propyl ether) (¶ 94 and 115).
Regarding Claims 7 and 8, Kutsumizu teaches extrusion foaming and foam article obtained via extrusion foaming (¶ 81).
Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive. 
Applicant alleges unexpected results, namely flame retardance and heat stability. Applicant refers to the examples of the specification, particularly with reference to zinc stearate. This is not found persuasive for reasons already of record and for those discussed within the interview of 8/29/2022, repeated below. 
The presented data within the specification does not appear to show any sort of criticality with respect to fatty acid zinc salt alone (see comparative examples where fatty acid zinc salt is present and yet achieves inferior flame retardance and thermal stability). It is unclear from the presented data what exact component(s) or feature gives rise to the features Applicant regards as being unexpected. The data presented also undermines Applicant’s argument concerning the prior art lacks of description of fatty acid zinc salt enhancing flame retardancy/heat resistance since Applicant’s data does not show fatty acid zinc salt alone is relevant to such features. Applicant has the burden of explaining the proffered data. See MPEP 716.02(b). 
Also, the flame retardancy reported within the Tables of specification is “Good” versus “Poor”. It is impossible to say to what degree any enhancement of flame retardancy is occurring from the data. 
Applicant’s allegation of unexpected results is also unpersuasive as a comparison with the closest prior art has not been undertaken. Here, Kutsumizu describes examples comprising styrene-based resin, tetrabromobisphenol A-bis(2,3-dibromo-2-methylpropyl ether) (“SR-130”), other bromine flame retardant (“SR-720”), phosphite heat stabilizer, blowing agent, and calcium stearate (¶ 115-116 and 94; Table 1). The flame retardants used appear to be identical to “B1” and “B2-1” of the examples. The heat stabilizer is consistent with what is described within the specification.  Kutsumizu teaches Example 1 possesses 0.2 pbw of phosphite stabilizer relative to 0.1 pbw of stearate, equivalent to a ratio of 200 pbw of stabilizers relative to 100 pbw of stearate. The only perceivable difference is the use of calcium instead of zinc. Therefore, the composition of Kutsumizu is seen to be closer to the subject matter claimed than any other comparative example set forth within the specification. At ¶ 122-123, Kutsumizu alludes to superior flame retardancy and heat stability characteristics. It is unclear how the enhanced flame retardancy/heat stability characteristics reported by Kutsumizu is any different from what Applicant observes. The evidence of the instant specification fails to establish the results alleged are unexpected and significant with respect to the flame retardancy/heat stabilization characteristics already known in the prior art as indicated by the Kutsumizu reference. 
Even if such results were unexpected, the claims are not commensurate in scope with the evidence Applicant relies upon in support of the allegation of unexpected results. The evidence only pertains to specific species that insufficiently represent the entire “bromine-containing flame retardant”, “heat stabilizer”, and “fatty acid zinc” genera claimed. The limited concentrations ranges illustrated insufficiently represent the broad ranges/lack of ranges claimed. The evidence fails to show the result alleged to be unexpected occurs throughout the scope of the claim and one of ordinary skill would be unable to ascertain a trend within the exemplified data to reasonably extend the probative value thereof. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764